Affirmed as Modified and Opinion Filed November 30, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00996-CR
                                      No. 05-15-01000-CR

                              GREGORY ACHILIKE, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F14-60832-Q, F14-60833-Q

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Brown
                               Opinion by Chief Justice Wright
       Gregory Achilike appeals two convictions for aggravated assault with a deadly weapon.

In two issues, appellant contends the trial court abused its discretion in sentencing him to prison

and the trial court lacked jurisdiction to hear the cases and render judgment. We modify the trial

court’s judgment in one case and affirm both judgments.

                                          BACKGROUND

       Appellant waived a jury and pleaded guilty to two aggravated assault with a deadly

weapon offenses. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). During the sentencing

phase of the proceedings, appellant testified he is a certified public accountant (CPA), has a wife

and five children, and owns several businesses, including a gas station, a grocery store, a

barbershop, and a CPA practice. Appellant testified that on the day of the offense, one of his
regular customers told appellant that the complainants, Alisha Smith and her twin brother

Alandre Smith, had stolen items from appellant’s store. Appellant retrieved an unloaded gun

from his store, drove to a nearby bus stop where the complainants were, and confronted them.

Appellant testified he never threatened the complainants; he had the gun in his hand only

because it fell out of its holster when he “jumped out” of his car and had picked it up. Appellant

testified that after Alisha said neither she nor her brother had been in his store, she turned her bag

upside down and shook it. Appellant did not see any items from his store. Appellant told Alisha

that he had made a mistake, then he drove back to his store. Appellant further testified the

security guard at his store told him the gun was not operational, and appellant did not put any

bullets in the gun. Appellant testified he was not aware that police officers test-fired the gun and

it was operational. After finding appellant guilty, the trial court assessed punishment at four

years’ imprisonment in each case.

                                       ABUSE OF DISCRETION

       In his first issue, appellant contends the trial court abused its discretion in sentencing him

to imprisonment because that sentencing decision was “outside the zone of reasonable

disagreement.”    Appellant asserts that because he is a productive business owner in the

community and merely mistakenly assumed the complainants had stolen items from his store, the

trial court should have given him probation.

   Although appellant did not object when he was sentenced, he complained about the sentence

in a timely filed amended motion for new trial on sentencing. See TEX. R. APP. P. 33.1(a)(1).

Thus, he has preserved this issue for appellate review. As long as a sentence is within the proper

range of punishment, it will not be disturbed on appeal. See Jackson v. State, 680 S.W.2d 809,

814 (Tex. Crim. App. 1984). Aggravated assault with a deadly weapon is a second-degree

felony offense punishable by imprisonment for two to twenty years and an optional fine up to

                                                 –2–
$10,000. See TEX. PENAL CODE ANN. §§ 12.33, 22.02(b). Appellant’s four-year sentences are

within the statutory range.

         We conclude the trial court did not abuse its discretion in assessing the sentences. See

Jackson, 680 S.W.2d at 814. We overrule appellant’s first issue.

                                                TRANSFER ORDER

         In his second issue, appellant contends the trial court did not have jurisdiction to hear

these cases and render the judgments because the cases were not transferred to its docket. This

Court has considered and rejected this issue on numerous occasions, and we do so again today.

See Bourque v. State, 156 S.W.3d 675, 678 (Tex. App.—Dallas 2005, pet. ref’d).1 The 204th

District Court had jurisdiction to hear appellant’s cases and render the judgments. We overrule

appellant’s second issue.

                                               MODIFY JUDGMENT

         We note the trial court’s judgment in cause no. 05-15-01000-CR incorrectly recites

appellant’s name as “Gregory Achilkie.” Accordingly, we modify the judgment to show the

correct spelling of appellant’s name as “Gregory Achilike.” See TEX. R. APP. P. 43.2(b); Bigley

v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–

30 (Tex. App.—Dallas 1991, pet. ref'd).



    1
      We have cited Bourque forty-two times rejecting arguments similar to the one raised by appellant. We have
explained that, under the government code, multiple district courts in a single county may adopt rules of
administration and the district judges in Dallas County with criminal jurisdiction have done so requiring the
assignment of newly filed cases “on a rotating basis among the district courts.” RULES OF ADMINISTRATION FOR
DALLAS CRIMINAL DISTRICT COURTS AND DISTRICT COURTS GIVING PREFERENCE TO CRIMINAL CASES PURSUANT
TO TEXAS GOVERNMENT CODE SECTION 74.093 1.1 (Jan. 12, 2012); TEX. GOV’T CODE ANN. § 74.093 (West Supp.
2016) (addressing adoption of local rules of administration to provide, in part, for assignment, docketing, transfer,
and hearing of all cases); see e.g. Bourque, 156 S.W.3d at 678; Halton v. State, 05-14-00640-CR, 2015 WL
3991827, at *13 (Tex. App.—Dallas July 1, 2015, no pet.) (mem. op., not designated for publication). Also, the
constitutional provision authorizing district judges to act for one another does not require a written order. See TEX.
CONST. art. V., § 11 (“District Judges may exchange districts, or hold courts for each other when they may deem it
expedient, and shall do so when required by law.”).


                                                        –3–
                                         CONCLUSION

       In cause no. 05-15-00996-CR, we affirm the trial court’s judgment. In cause no. 05-15-

01000-CR, we affirm the trial court’s judgment as modified.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


Do Not Publish
TEX. R. APP. P. 47
150996F.U05




                                             –4–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

GREGORY ACHILIKE, Appellant                       On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00996-CR       V.                       Trial Court Cause No. F14-60832-Q.
                                                  Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                      Justices Myers and Brown participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 30, 2016.




                                            –5–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GREGORY ACHILIKE, Appellant                         On Appeal from the 204th Judicial District
                                                    Court, Dallas County, Texas
No. 05-15-01000-CR         V.                       Trial Court Cause No. F14-60833-Q.
                                                    Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                        Justices Myers and Brown participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The title section “Gregory Achilkie” is modified to show “Gregory Achilike.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered November 30, 2016.




                                              –6–